 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDLIVINGSTON SHIRT CORPORATION, S. J. BILBREY, UNIONBANK & TRUST CO., DR. J. D. CAPPS, MARVIN LESLIE,MITCHELL LESLIE, LESLIE BROS. DRY GOODS STORE,J.B.MORGAN, LIVINGSTON DRY GOODS STORE, CLAR-ENCE DAVIS, LANSDEN-COWARD DRUG CO., S. B. SMITH,L. G. PUCKETT, JENKINS & DARWINS DRYGOODSSTORE,HOUSTON HOLMAN, HOLMAN'S DRY GOODS STOREandAMALGAMATED CLOTHING WORKERS OF AMERICA, CIO.Case No. 10-CA-1571. December 17, 1953DECISION AND ORDERSTATEMENT OF THE CASEUpon a charge filed August 25, 1952, and an amended chargefiled November 28, 1952, by the Amalgamated Clothing WorkersofAmerica, affiliated with the Congress of Industrial Organi-zations, and herein called the Amalgamated, the General Coun-sel of the National Labor RelationsBoard,by the RegionalDirector for the Tenth Region, issued his complaint dated March31, 1953, against Livingston Shirt Corporation, herein calledRespondent Livingston, and against its alleged agents, S. J.Bilbrey, Union Bank & Trust Co., Dr. J. D. Capps, MarvinLeslie,Mitchell Leslie, Leslie Bros. Dry Goods Store, J. B.Morgan, Livingston Dry Goods Store, Clarence Davis, Lansden-Coward Drug Co., S. B. Smith, L. G. Puckett, Jenkins & Dar-wins Dry Goods Store, Houston Holman, and Holman's DryGoods Store, herein called the Respondent Citizen's Com-mittee, 1 alleging that the Respondents had each engaged inunfair labor practices affecting commerce within the meaningofSection 8 (a) (1) and Section 2 (6) and (7) of the NationalLabor Relations Act (61 Stat. 136), herein called the Act. Copiesof the complaint and notice of hearing thereon were duly servedupon the Respondents and the Amalgamated.With respect to the unfair labor practices, the complaintalleged, in substance, that Respondent Livingston by certainagents, to wit, the Respondent Citizen's Committee, warned itsemployees against union activity by threats that the plant wouldclose and threats that economic reprisals would be takenagainst employees engaging in concerted activities. Thereafterthe Respondent Livingston and the Respondent Citizen's Com-mittee filed answers denying the commission of the allegedunfair labor practices.Pursuant to notice, a hearing was held in Livingston,Tennessee, on May 18 through May 21, 1953, and on June 8,1953, before Richard N. Ivins, the Trial Examiner duly desig-nated by the Chief Trial Examiner. The General Counsel, theRespondent Livingston, the Respondent Citizen's Committee,1The nomenclature"Citizen's Committee"is here used as a convenient reference to theindividual and company Respondents (other than Respondent Livingston), collectively Actually,there was no formal organization by that name.107 NLRB No. 109. LIVINGSTON SHIRT CORPORATION401and the Amalgamated were represented by counsel and partici-pated in the hearing.All parties were afforded full opportunityto be heard,to examine and cross-examine witnesses, and tointroduce evidence pertinent to the issues.At the opening of the hearing,the General Counsel moved toamend the complaint,alleging,in substance,that RespondentLivingston(1) by its officers and supervisory employees threat-ened its employees with reprisals,including a threat that theplant would close,if they engaged in concerted activities; and(2) had discriminatorily applied its rule prohibiting union solic -itation during working hours,and that such conduct constitutedfurther unfair labor practices.The Trial Examiner allowed thisamendment to the complaint.At the conclusion of the General Counsel's case, variousmotions were made by the Respondents to dismiss the entirecomplaint.The Trial Examiner orally granted these motions.On June 15,1953, the General Counsel filed a request forreview of the Trial Examiner'saction, pursuant to Section102.27 of the Board's Rules and Regulations.Briefs in supportof that request were submitted by both the General Counseland the Amalgamated;and briefs in support of the Trial Ex-aminer's action were submitted by both Respondent Livingstonand Respondent Citizen's Committee. The Board has consideredthe Trial Examiner's action, the General Counsel's requestforreview,the briefs filed by allthe parties,and the entire recordin the case.The Trial Examiner's rulings,including his dis-missal of the entire complaint herein, are hereby affirmed.Because the Trial Examiner failed to issue an IntermediateReport or to make any fact findings,we make our own findings,conclusions,and order,as follows:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT LIVINGSTONLivingston Shirt Corporation is a Tennessee corporation,with its principal office and place of business at Livingston,Tennessee.At its plant, it manufactures men's and boys'shirts.The Respondent Livingston annually sells and ships shirtsvalued in excess of $45,000 to customers located outside theState of Tennessee.We find that the Respondent Livingston is engaged in com-mercewithinthemeaning of the Act at its Livingston,Tennessee, plant.II.THE LABOR ORGANIZATIONS INVOLVEDThe Amalgamated Clothing Workers of America,affiliatedwith the C.I.O.,and the United Mine Workers of America,herein called UMW, are labor organizations admitting tomembership employees of the Respondent Livingston. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDIIITHE ALLEGED UNFAIR LABOR PRACTICESA. Sequence of eventsThe Amalgamated began an organizing drive among Re-spondent Livingston's employees sometime in March 1952. Anumber of the Amalgamated's international representativeswere in charge of that campaign. Membership cards and hand-billswere distributed to the employees. Some success havingbeen achieved by the Amalgamated, it filed a representationpetition with the Board on April 15,1952, seeking certificationas the bargaining representative of Respondent Livingston'sproduction and maintenance employees.At the same time, both the UMW and the Respondent Citizen'sCommittee began distributing leaflets and handbills urging theirrespective positions on the question of unionization of the em-ployees. That distribution was conducted on the public streetsat the entrances to the Respondent Livingston's plant. The UMWalso made use of a sound truck.B. Interference,restraint,and coercionPrior to the first election,Badami, a partner in RespondentLivingston, Gray, and Rich, the latter two being supervisors 2atRespondent Livingston'splant, each made statements toemployees to the effect that the plant would close in the eventof a union victory. There were also two isolated instances ofsupervisory interrogation of employees.According to well-established principles, an employer ordi-narily is responsible for the acts of officers and supervisorsbecause of their positions as management representatives.3Thus, unlawful statements of supervisors, whether or not spe-cifically authorized, will be attributed to the employer.4 How-ever, an employer may avoid liability in this type of situationby an appropriate repudiation or disavowal of the officer's orsupervisor's statements.Migliore, then president of Respondent Livingston, on May21, 1952, informed the employees in a speech that the super-visors were to remain neutral and to make no statement re-garding the election,and further reassured them of their rights2We find, contrary to the Respondents' contentions, that both Assistant Foreman Gray andForelady Rich are supervisors in so finding we relay particulary upon the fact that theyexercise, if they do not possess, the power to transfer and discipline employees and upon theRespondent Livingston's rules which state in part:Rule 14 - Employees shall obey the instruction of the supervisor to whom they reportinrespectto the performance of their work and the manner in which it will be per-formed .. .Rule 17 - In the case of complaints or grievances on the part of any employee redressor correction should be soughtfrom the supervisor or the forela , and failing inthis from the factorymanager.. [emphasis added]3See, e.g,Howell Chevrolet Co., 95 NLRB 410.4Edwards Bros., Inc , 95 NLRB 1451. LIVINGSTON SHIRT CORPORATION403to self-organization without fear of reprisal. That speech clearlyapprised the employees of Respondent Livingston's repudiationof any coercive statements thereafter made by the supervisors.Then, on July Z1, Migliore in his speech stated that " . . . I havenot made the statement that if the union gets in here 1 will closethis plant." We find that thisstatementconstituted a repudiationby Respondent Livingston of all prior threats and was sufficient-ly specific to dissipate the coercive effects of such threats.5In so finding, we rely not only upon the fact that Migliore spokeaspresident of Respondent Livingston, but also upon theisolated character of the coercive statements, the publicationofMigliore's repudiation to all the employees, and, as here-after discussed, the lack of any other proscribed conduct byRespondent Livingston.Regarding interrogation by supervisors, the entire recorddiscloses but two isolated instances of such conduct. As we findhereafter that the Respondent Livingston has engaged in noviolation of the Act, neither a remand nor a remedial order isjustifiable on these isolatedinterrogations.6C.The agencycontentionsShortly after the Amalgamated's arrival on the scene, anti-union campaigning began. Spearheading this campaign was theRespondent Citizen's Committee. A series of 4 handbills wasdistributed to the employees. The first 2 were paid for by thetown of Livingston through the check of Respondent Smith, thenmayor of the town. Some 7 individuals in the Respondent Citi-zen's Committee were identified as among those distributingthe handbills. The first handbillwas signedby, among others,some 6 businesses and 2 individuals in the Respondent Citizen'sCommittee. Thesecond wassigned by the town of Livingston.The third and fourth handbills lacked thenamesof theirsponsors. In essence,these handbills warned the employees,either explicitly or by implication, of the likelihood of the plantclosing in event of union success in the elections.Five individuals in the Respondent Citizen's Committeeappear to have lent money to the town of Livingston for theconstruction of the plant. In return for these loans, the townexecuted notes, payment of which were secured by the propertyupon which the plant lies and by the plant itself. The Respond-ent Livingston rents the plant from the town.Two further facts' were relied upon by the General Counsel.First, 3 individuals, 2 being from the Respondent Citizen'sCommittee, attended Migliore's May 21st speech. Indeed, all 3had participated in the distribution of antiunion handbills out-5Cf Fulton Bag & Cotton Mills, 75 NLRB 883.6See, e g., Waffle Corporation of America, 103 NLRB 895; American Thread Co., 97 NLRB8107 Various conversations between individuals on the Respondent Citizen's Committee andemployees were related by the latter. This testimony, however, proved patent hearsay on theagency issue 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDside the plant. Secondly, subsequent to the second election,Migliore placed an advertisement in a Livingston newspaperthanking the townspeople for their "cooperation" during thecampaign periods.We believe that the sum total of the foregoing evidence, evenviewed in a light most favorable to the General Counsel'sposition, fails to establish the existence of the requisite primafacie agency relationship. The record is barren of any evidencethatRespondent Livingston aided, abetted, assisted, or co-operated with the Respondent Citizen's Committee.8 Nor didRespondent Livingston allow the Respondent Citizen's Com-mittee the use of company time or property for the distribu-tion of antiunion argument, by either written or spoken words. 9We therefore find no merit in the agency contentions of theGeneral Counsel. Accordingly, we need make no finding as towhether the handbills were coercive or whether various indi-viduals in the Respondent Citizen's Committee had engaged incoercive conduct. The above finding further disposes of somuch of the General Counsel's case wherein remedial ordersare sought as to the individuals and businesses in the Respond-ent Citizen's Committee.D.The Respondent Livingston's speechesPursuant to a consent-election agreement, the first electionwas scheduled to be held on May 22, 1952, between 12 and 4p.m. On May 21, at 11 a. m., during working hours, Miglioremade an antiunion, noncoercive speech to the assembled em-ployees.One hour later, an employees' committee visitedMigliore and requested that the Amalgamated be granted asimilar opportunity to address an employee as sembly. Migilorerefused. Subsequently, on the morning of May 22, an Amalga-mated representative requested an opportunity to reply toMigliore's speech. Migliore again refused."This electionre-sulted in a defeat for the Amalgamated. The Regional Director,however, relying upon the Board's Bonwit Teller 11 doctrine,set the election aside.A second election was scheduled for July 24, 1952, from 7to 11 a. m. On July 21, at 11 a. m., during working hours,Migliore again spoke to the assembled employees. This speech,like the first, was antiunion but noncoercive. One hour afterthis speech,some employees requested that Respondent Living-ston grant to the Amalgamated the opportunity to reply toMigliore'sspeech under similar circumstances.Migliore's8Armco Drainage & Metal Products, 106 NLRB 725.9Cf. H & H Manufacturing Co , 87 NLRB 1373; Waynline, Inc , 81 NLRB 511; S D. Cohoon,101 NLRB 96610Because of our ultimate finding herein, we deem it unnecessary to explore the variousoffers, excuses, and justifications made by Migliore either to the Amalgamated or before theTrial Examiner, with reference to any of the Amalgamated's requests.11Bonwit Teller, Inc , 96 NLRB 608 (Member Reynolds dissenting). LIVINGSTON SHIRT CORPORATION405answer to this request does not appear in the record. It can beassumed, however, that he denied this request; for, on twofurther occasions before the second election, Migliore did infact deny the Amalgamated's reply requests,. once in writingand once orally. This election resulted in another defeat fortheAmalgamated. Once again, however, the Regional Directorset aside the election in reliance upon the Bonwit Teller doc-trine.Respondent Livingston had in effect during the period fromApril through August 1952, various rules which had beenpromulgated to its employees. One such rule prohibited unionsolicitation during working hours. Its exact wording follows:"Activities for or against any union must not be carried onduring working hours" (emphasis added).The General Counsel and the Amalgamated both contend thatthe foregoing conduct constitutes an unfair labor practice inthat the Respondent Livingston discriminatorily applied its no-solicitation rule. The Trial Examiner dismissed this part of theGeneral Counsel's case, stating that the "cases on the BonwitTeller doctrine . . . convinced me that the Bonwit Teller doc-trine is not violated . . .." We agree with the Trial Examiner.We are asked to hold that Respondent Livingston, in seeking--as concededly was its right--to influence the outcome of theelection, committed an unlawful act in violation of the proscrip-tion of the Act.It is true, as the General Counsel points out, that in the pastthe Board has held an employer's refusal to give the union equalopportunity to address its employees in the plant to be unlaw-ful. 12 In substance, that view rested on the belief that the em-ployer exerted undue and unlawful influence upon the employeesby monopolizing their workplace as a speechmaking platform.Board appraisal of the basic elements underlying this type ofsituation persuades us that the Act does not require the em-ployer, absent unusual circumstances, to accede to sucha unionrequest.A basic principle directly affecting any consideration of thisquestion is that Section 8 (c) of the Act specifically prohibitsus from finding that an uncoercive speech, whenever deliveredby the employer, constitutes an unfair labor practice. There-fore, any attempt to rationalize a proscription against anemployer who makes a privileged speech must necessarily berested on the theory that the employer's vice is not in makingthe speech but in denying the union an opportunity to reply oncompany premises. But to say that conduct which is privilegedgives rise to an obligation on the part of the employer to accordan equal opportunity for the union to reply under like circum-iSBonwit Teller's broad "equal opportunity" principle was applied in the following cases:Metropolitan Auto Parts, Inc., et. al , 102 NLRB 1634 (Chairman Herzog dissenting in part);Seamprufe, Inc , 103 NLRB 298; Onondaga Pottery Co., 103 NLRB 770; Stow ManufacturingCo., 103 NLRB 1280. The Board found a discriminatory application of a no- solicitation rulein American Tube Bending Co., 102 NLRB 735. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDstances, on pain of being found guilty of unlawful conduct, seemsto us an untenable basis for a finding of unfair labor practices.If the privilege of free speech is to be given real meaning, itcannot be qualified by grafting upon it conditions which aretantamount to negation.It is conceded by everyone that Congress intended that bothemployers and unions should be free to attempt by speech orotherwise to influence and persuade employees in their ulti-mate choice, so long as the persuasion is not violative of theexpress provisions of the Act; and we find nothing in thestatute which even hints at any congressional intent to restrictan employer in the use of his own premises for the purpose ofairing his views. On the contrary, an employer's premises arethe natural forum for him just as the union hall is the inviolableforum for the union to assemble and address employees. We donot believe that unions will be unduly hindered in their right tocarry on organizational activities by our refusal to open up tothem the employer's premises for group meetings, particularlysince thisis an areafrom which they have traditionally beenexcluded, and thereremainsopen to them all the customarymeans for communicating with employees. These include in-dividual contact with employees on the employer's premisesoutside working hours (absent, of course, a privileged broadno-solicitation rule),solicitation while entering and leaving thepremises,at their homes,and at union meetings.These aretime-honored and traditionalmeansby which unions have con-ducted their organizational campaigns,and experience showsthat they are fully adequate to accomplish unionization andaccord employees their rights under the Act to freely choosea bargaining agent.In the original Bonwit Teller case, the Board, as then con-stituted, found that a "fundamental consideration" in supportof its decision was the right of employees under Section 7 to"hear both sides under circumstances which approximateequality." We have no quarrel with this principle, but we thinkthat it is to be achieved not by administratively grafting newlimbs on the statute, but by a strict enforcement of those pro-visions of the statute which afford employers the right of freeand uncoercive speech and grants employees the protected rightto join labor unions free from coercion or discrimination. Themajority in Bonwit Teller did not cite, nor have we been ableto find, any support in the statutory language or legislativehistory for holding that the employer who exercises his ownadmitted rights under the statute thereby incurs an affirmativeobligation to donate his premises and working time to the unionfor the purpose of propagandizing the employees.We agree that both parties to'a labor dispute have the equalright to disseminate their point of view, but our disagreementwith the old majority and our dissenting colleague stems fromthe fact that we do not think one party must be so strangely open-hearted as to underwrite the campaign of the other. We rejectthe idea that the union has a statutory right to assemble and LIVINGSTON SHIRT CORPORATION407make campaign speeches to employees on the employer'spremises and at the employer's expense.We see no real dis-tinction in principle between this and admitting an employerto the union hall for the purpose of making an antiunion speech,a suggestion which our dissenting colleague would doubtlessview with abhorrence.We believe that the equality of oppor-tunitywhich the parties have a right to enjoy is that whichcomes from the lawful use of both the union and the employerof the customary fora and media available to each of them. Itis not to be realistically achieved by attempting,as was donein Bonwit Teller, to make the facilities of the one available tothe other.Itwill be seen from our dissenting colleague's recitation ofthe history of Bonwit Teller that it stemmed from the "captiveaudience"concept ofClarkBros.13In that case, the majorityof the Board found that it was an unfair labor practice for anemployer to make a noncoercive speech to employees on hisown premises during working hours.This doctrine was shortlived. Congress specifically repudiated it, and said so, when itenacted Section 8 (c) of the Act.But the concept was not soeasily laid to rest, for the Board soondevised the Bonwit Tellerdoctrine.This latter case held that,while the speech was pro-tected by 8 (c), an employer who made a privileged speech wasguilty of an unfair labor practice if he denied a request by theunion to reply on his time and property.It requires littleanalysis to perceive that Bonwit Teller was the discreditedClark Bros. doctrine in scant disguise.It is equally contraryto the statute and congressional purpose.Moreover,even if Bonwit Teller had been well conceived inprinciple,itproved unworkable in the arena of practicallabor'-management relations.While purporting to establishequality, its real effect was to set in motion a forensic seesawwhich at any given time pointed at the sky for one party andat the ground for the other.Thiswas because it inevitably re-sulted in giving unnatural prominence to the employer'spremises and tended to make them the exclusive forum forairing the divergent pointsof view. Atthe same time, it didnot bring the parties together on a platform to debate beforethe employees the issues in controversy.Rather, Bonwit Tellervisualized the first one party and then the other should addressthe employees,and so on sereatim and ad infinitum,thus com-pelling a game of wits and an endless jockeying for position,winner's prize being the treasured backfence advantage of havingthe last word. While the dissenting member disavows adherenceto the "last-word" concept,it is implicit in Bonwit Teller.Our dissenting colleague,as his opinion shows,directs hismain attack,not at our conclusion herein, but at our holding inPeerless Plywood,a repre sentation case in which we pre scribe,13Clark Bros., 70 NLRB 802. 408DECISIONSOF NATIONAL LABOR RELATIONS BOARDas an election rule,a prohibition against employer speechesto employees on his premises during working hours within 24hours prior to a scheduled Board election.The dissenting mem-ber attacks this rule on the ground that it "extinguishes" theemployer's right of free speech.Aside from the foreignnessof such an argument coming from one who espouses BonwitTeller, we do not believe that this criticism,which is relevantonly to Peerless Plywood, and not to this decision,has realvalidity.The rule laid down in Peerless Plywood is a rule ofconduct governing Board elections and, in our opinion, con-stitutes a narrow and reasonable limitation designed to facili-tate the holding of free elections in the atmosphere of relativetranquility conducive to a sober choice of representative. It isbeyond question a much more limited and, in our view, a morereasonable and practicable qualification on absolute freedom ofspeech than Bonwit Teller. It should,perhaps,be pointed outthat, even during the 24-hour period,the employer and the unionstill have the right to use all lawful means of persuasion, in-cluding speech,subject only to the one qualification that theycannot assemble employees on company premises during work-ing hours for the purpose of addressing them en masse. Theymay issue statements,talk to individual employees, writeletters to them, or even invite them to listen to a speech on oroff the employer's premises,so long as the occasion is on theemployees'own time and their attendance is voluntary.We would be less than candid if we did not concede that theimposition of the 24-hour rule in election cases gives rise tothe argument that we are deviating from the strict logic of ourdecision in this case.But we consider this"departure" asboth a minor and a necessary one. As Justice Holmes so aptlysaid,"The life of the law has not been logic;it has been ex-perience."And, for reasons more fully set forth in PeerlessPlywood,we believe that experience in holding elections hasshown that elections are likely to more truly reflect employeedesires if the employees are afforded a brief breathing spellfrom employer or, indeed,union speeches at their place ofwork during working hours immediately before the election.This will not in our opinion unduly restrict employers andunions in their right to publicize their point of view, but will atthe same time provide ameasure of protection for the employee,whose rights are after all paramount,from last-minute bland-ishments which he may feel compelled to hear and which maybecloud his judgment and interfere with his thoughtful weighingof the issues involved.With this rule in election cases, wesee no reason in law or equity for seeking to impose furtherrestraints. This is a rule of practical labor relations governingthe conduct of elections.We do not think that it seriouslyimpinges on the principle laid down in this unfair labor practicecase.Accordingly, we are convinced that, absent special circum-stances as hereinafter indicated,there is nothing improper inan employer refusing to grant to the union a right equal to his LIVINGSTON SI-fIRT CORPORATION409own in his plant. We rule therefore that, in the absence of eitheran unlawful broad no-solicitation rule (prohibiting union accessto company premises on other than working time) or a privi-leged no-solicitation rule (broad, but not unlawful because ofthe character of the business),14an employer does not commitan unfair labor practice if he makes a preelection speech oncompany time and premises to his employees and denies theunion's request for an opportunity to reply.Our holding here finds support in the recent decision of theSecond Circuit Court of Appeals in the American Tube Bendingcase, 15 in which it explicated its view of permissible em-ployer conduct within the scope of the Bonwit Teller doctrine. 16Respondent Livingston's rule prohibited solicitation onlyduring working hours. This rule was therefore not unlawful.Indeed, nowhere in the record does it appear that the Amalga-mated was denied access to Respondent Livingston's premisesafterworking hours. Under these circumstances, we find thatRespondent Livingston was under no obligation to grant theAmalgamated's reply requests and that its' conduct was notunlawful as alleged in the complaint. 17Upon the foregoing findings of fact and upon the entire recordin the case, we make the following:CONCLUSIONS OF LAW1.RespondentLivingston Shirt Corporation is engaged incommerce within the meaning of Section 2 (6) and (7) of the Act.2.Amalgamated Clothing Workers of America, CIO, and theUnited Mine Workers are labor organizations within the mean-ing of Section 2 (5) of the Act.3.'Respondent Livingston Shirt Corporation and the Re-spondent Citizen's Committee have not engaged in unfair laborpractices as alleged in the complaint, as amended, within themeaning of Section 8(a) (1) of the Act.[The Board dismissed the complaint.]Member Peterson,concurring:Although I agree with the result reachedby mycolleagues,Iam unable to subscribe to the view that the "employer freespeech" section of the Act is the basic principle governing thedisposition of the precise question before us. The Court ofAppeals for the Second Circuit, in the Bonwit Teller case, re-jected a similar argument advanced by the employer. There,the employer urged that the Board's decision was contrary to14Marshall Field and Company, 93 NLRB 88.1$N. L. R. B. v. American Tube Bending Co., 205 F. 2d 45.l6Bonwit Teller, Inc. v. N. L. R. B., 197 F. 2d 240, cert. denied 345 U.S. 905.17 To the extent that our decision herein is inconsistent with the Board decisions cited infootnote 12, supra, the latter decisions are hereby overruled. 41 0DECISIONSOF NATIONAL LABOR RELATIONS BOARDSection 8(c) in that it imposed an unlawful condition upon theemployer's right to speak to his employees.The court, how-ever, ruled that "neither Section 8(c) nor any issue of 'em-ployer free speech' " was involved in that case.Ido not under-stand that that court has ruled otherwise in the more recentAmerican Tube Bending case.Ido, however,concur in holding that Respondent Livingstonhas not violated the Act in refusing to grant the Amalgamated'srequests for the same facilities to reply to the Employer'spreelection speeches on company time and premises."But Ido so because I am now persuaded,as I was not prior to theSecond Circuit's decision in the American Tube Bending case,that the Board's so-called"broad"rule announced in itsBonwit Teller.decision and subsequent cases,was in fact ex-pressly rejected by the Second Circuit in that court's opinionin Bonwit Teller.In the recent American Tube Bending casetheSecond Circuit made clear that its decision in BonwitTeller "rested...wholly upon the exception"the Board hadmade for retail establishments,"to the general duty to allowsolicitation on the premises during non-working hours."More-over,the court stated that,in Bonwit Teller,it had "reversedthat part of the Board's order that had held it an unfair laborpractice for an employer to address his employees on thepremises during working hours where he had refused to allowthe representative of the union an equal privilege" (emphasissupplied).On the authority of American Tube Bending,Ihold here thatas the Union had access to the Employer's premises, it wasnot an unfair labor practice for him to deny the Union the useof his time as well as his property to reply to the Employer'sspeech.Member Murdock,dissenting in part:My colleagues,in the majority decision in this proceeding,have this day, overruled that body of Board decisions commonlyclassified as the Bonwit Teller doctrine. Inasmuch as I cannotagree that this step is compelled or advised either by applicabledecisions of the courts or by the experience of this Board, Imust vigorously dissent from the action thus taken. I wouldreaffirm the principle stated in the Board'sBonwit Tellerdecision ty and find that the Respondent Livingston violatedSection 8(a) (1) of the amended Act by its conduct precedingthe elections in this case.Icannot believe that the majority's action in holding that anemployer may lawfully monopolize the most effective forumfor persuading employees is consistent with the declared con-18 Even underthe Board's broad BonwitTeller rule, I would find that Livingston's offer topay employees while attending,and furnish transportation to, a meetingin the town at whichthe Amalgamatedcould replyto the second speech, satisfied the requirement that employeesbe given the opportunityto hear both sidesunderconditionsapproximatingequality.l9Bonwit Teller,Inc., 96 NLRB608; remanded197 F. 2d 640 (C. A. 2) (1952); company'spetition for certiorari denied 345U. S. 905. LIVINGSTON SHIRT CORPORATION411gressionalpolicy whichis not thatof neutrality but of "en-couragingthe practice and procedure of collectivebargaining."Practically every employerspeech oncompany time andprop-erty is designed to perpetuateindividualbargaining and to dis-courage collective bargaining.Certainly,therefore, to theextent legally possible the Boardshould effectuate the con-gressionalpolicy byseeing that the parties who seek to im-plement thatpolicy bybringingcollectivebargaining to theemployeeshave an equality of opportunityto have their argu-ments reach the employees in the same effective forum usedby those whowould defeatcollectivebargaining.It is advisable,I believe,before discardinga concept of suchimportance and prominence to examinethe doctrine's genesis,the reasonswhich ledto its adoption,and the condition which itwas expected to ameliorate.Both the originalNational LaborRelationsAct of 1935and the succeeding Labor-ManagementRelationsAct of 1947state, as basic findings,an intent to pro-tect therights ofemployeesto organize and bargaincollectivelyand an intent to encourage"practicesfundamental to thefriendlyadjustmentof industrialdisputes."In its administra-tion of theseActs the Board early observed that one of themost potent and effectivemethods by whichself-organizationof employeescould be stifled was through employer pressuretransmitted at and to assembliesof employees at the placewhere they worked. Inthis, as in other areasof employer-employee relationships,the Board was thus presentedwith theproblem of the delicatebalance betweenthe rightsof employeesas guaranteedin the Act and the employer's rights to freedomof speech and the useof his own property.The Board first met this problem byrequiringabsolute im-partiality by an employerwhen organizationof his employeesfor collectiveaction was taking place. 20As stated in the ThirdAnnual Report,21the Board was influencedby the fact that:In consideringthe effect of the employer's conduct upon theself-organizationof employees,theremust be borne inmind the control wielded by the employer over his em-ployees--acontrolwhichresults fromthe employees'complete dependenceupon theirjobs,generally their onlymeansof livelihoodand economic existence.As the naturalresult of the employer's economic power, employees arealertly responsive to theslightest suggestionof the em-ployer. Activities,innocuousand withoutsignificance, asbetween twoindividuals economically independent of eachother or ofequal economic strength,assume enormoussignificance and heighten to proportions of coercion whenengaged inby the employerin his relationshipswith hisemployees . . . .20See,e.g , Nebel Knitting Co., 6 NLRB 284, 293, enfd as modified 103 F 2d 594 (C A. 4),Knoxville Glove Co , 5 NLRB 559; Virginia Ferry Corp., 8 NLRB 730, Hamilton Brown ShoeCo., 9 NLRB 1073, 1140; Citizen-News Co, 21 NLItB 1112, 111821 Third Annual Report of the National Labor Relations Board (1938) p 125. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs this inherent fear of economic reprisal could thus lendinordinate weight to antiunion but otherwise noncoercive state-ments by an employer, the Board found, with court approval,that the employer appeals against unions to employees con-stitute interference with the rights of those employees withinthemeaning of Section 8 (1).22 Later,however, in response toa decision of the Supreme Court in N. L. R. B. v. VirginiaElectric & Power Company, 23 the Board modified this positiontote end that an employer's statements to its employees wouldbe viewed and judged in the context of all the employer's actions,and that a speech, not coercive in its text,might be treated ascoercive only when found to be part of a coercive course ofconduct. 24To this point, accordingly, the Board, and the Courts in re-viewing the decisions of this agency, were primarily concernedwith the content of statements by an employer to its employeesor the general background of conduct surrounding the employer'sremarks. In the period immediately preceding the 1947 amend-ments to theAct, however,the Board directed its attention tothe different,but related,question concerned in the immediatecircumstances under which employer antiunion speeches areheard by employees. In short, the Board shifted its attentionfrom an exclusive concern with what was said by employers toemployees, to the issues involved in how and where suchspeeches were given.In the much publicized Clark Bros.case,25the act of compelling employees to listen to antiunion22 See N L. R. B. v. The Federbush Co., Inc., 121 F 2d 954 (C. A. 2), enforcing 24 NLRB829. In dealing with the issue in that case, Judge Learned Hand, speaking for the court, stated,"No doubt an employer is as free as anyone else in general to broadcast any arguments hechooses against trade-unions, but it does not follow that he may do so to all audiences. Theprivilege of 'free speech', like other privileges, is not absolute, it has its seasons; a demo-cratic society has an acuteinterestin its protection and cannot indeed live without it, but itis an interest measured by its purpose. That purpose is to enable others to make an informedjudgment as to what concerns them, and ends so far as the utterances do not contribute to theresultLanguage may serve to enlighten a hearer, though it also betrays the speakers feelingsand desires; but the light it sheds will be in some degree clouded, if the hearer is in hispowerArguments by an employer directed to his employees have such an ambivalentcharacter; they are legitimate enough as such, and pro tanto the privilege of 'free speech'protects them; but, so far as they also disclose his wishes, as they generally do, they have aforce independent of persuasion" (Emphasis supplied.)23314U S 46924 The Court stated, in the Virginia Power case, "The employer ... is as free now as everto take any side it may choose on this controversial issue. But, certainly, conduct, thoughevidenced in part by speech, may amount, in connection with other circumstances, to coercionwithin the meaning of the Act. If the total activities of an employer restrain or coerce hisemployeesin their freechoice, then those employeesare entitledto theprotectionof the ActAnd in determining whether a course of conduct amounts to restraint or coercion, pressureexerted vocally by the employer may no more be disregarded than pressure exerted in otherways. For 'slight suggestions as to the employer's choice between unions may have tellingeffectamong men who know the consequences of incurring that employer's strong dis-pleasure ' (citing International Association of Machinists v. N. L. R B., 311 U S. 72, 78] "25 Clark Bros. Co , Inc , 70 NLRB 802 The position set forth in this case had been anti-cipated, to some degree,in prior Board decisions.See, for example, American Tube BendingCo , 44 NLRB 121, reversed 134 F. 2d 993, cert. den. 320 U. S 768; Thompson Products, Inc.,60 NLRB 1381; Montgomery Ward & Co., 64 NLRB 432, 434, reversed 157 F. 2d 486; and VanRaalte,Inc , 69 NLRB 1326. LIVINGSTON SHIRT CORPORATION413speeches by their employer on company time and property wasfound to be a violation of the Act. In so holding,the Board stated:The compulsoryaudience was not,as the record shows,the only avenue available to the respondentfor conveyingto the employees its opinion on self-organization. It wasnot an inseparable part of the speech,anymore than mightbe the act of a speaker in holdingphysicallythe personwhom he addresses in order to assure hisattention. Thelaw may and does prevent ause of a forcewithout denyingthe right to speak. Similarly we must perform our functionof protecting employees against that use of the employer'seconomic powerwhich is inherent in his ability tocontroltheir actions during workinghours. Suchuse of his poweris an independent circumstance,the nature and effect ofwhichare tobe independentlyappraised....[Footnotesomitted.]In granting enforcement to the Board order in this case, theSecond Circuit Court ruled directly upon thisissue,and held:The Board argues that one of the rights guaranteed em-ployees . . . is the right to be free to determine whetheror not to receive aid, advice and information concerningtheir self-organization for collective bargaining,and thatthis right is violated whenever the employer utilizes hispower to compel them to assemble and listen to speechesrelative to matters of organization.But the present casedoes not call for laying down sobroada rule.An employerhas an interest in presenting his views on labor relationsto his employees. We should hesitate to hold that he maynot do this on company time and pay, provided a similarppportunity to address them were accordedrepresentative sof the union...But in the case at bar the respondent notonly engaged in the unfair labor practices already dis-cussed but entered upon an agressive anti-union campaignwhich wound up with the president'sspeech at the com-pulsory meeting one hour before the voting began. In thesecircumstances we believe the Board was justified in findingthat the respondent'sconduct was coercive and an inter-ferencewith the employees'right to self-organization,despite the generally unexceptionable character of thepresident's remarks. (Emphasis supplied.)26In the period between the Board decision in Clark Bros. andthe enforcement of that decision by the court, the 1947 amend-ments to the Act were passed. These amendments included theprovision in Section 8 (c) that ""The expressing of any views,argument, or opinion,or the dissemination thereof,whetherin written, printed, graphic, or visual form, shall not constitute26N. L. R. B. v Clark Brothers Company, Inc., 163 F. 2d 373. 376.337593 0 - 55 - 28 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDor be evidence of an unfair labor practice under any of the pro-visions of this Act, if such expression contains no threat ofreprisal or force or promise of benefit." Thereafter, findingthat the language of Section 8 (c)andits legislative history wasintended to overrule the "compulsory audience" doctrine asset forth in the Board decision in Clark Bros., the Boardformally abandoned that rule.27To this point, therefore, the Board's approach to the essentialproblem of the inordinate pressures inherent in employer anti-union speeches to employees had been matured and molded bythe actions of the Board itself, the decisions of the courts, andby congressional action in the 1947 amendments to the originalAct. Thus, while the problem in no manner had disappeared,the questions of "what" an employer could state to its em-ployees on union matters and, to some extent, the question of"where" and "how" such speeches could be made, were com-paratively settled.In the Bonwit Teller case, 28 however, the Board was con-cerned with a new facet of the basic problem albeit one whichhad been suggested by the court itself in the earlier ClarkBros. case.29 This question was whether an employer whochooses to use his premises and employee working hours toassemble his employees and speak against a union, may denythat union's reasonable request for the same opportunity topresent its case. In that case the employer, 6 days before arepresentation election, closed its retail store a half hourbefore the regular closing time. At that time the employer'spresident gave a speech to the assembled employees whichwas antiunion and which, the Board found, contained a promiseof benefit for voting against the union. Three days after thisspeech, the union asked the employer for an opportunity to speakto the employees under similar circumstances. The requestwas not answered. The union thereafter lost the election andfiled charges with the Board.The Board, in these circumstances, found that the employer'sdenial of the union's request constituted an unfair labor prac-tice under Section 8 (a) (1) and created conditions which wereincompatible with a free, uncoerced choice in the election. TheBoard, let it be emphasized, did not find that the employercould not deliver an antiunion speech to employees assembledon company time and property. The Board did find that, oncean employer had chosen such a method of influencing the em-ployees, a refusal of an equal opportunity to the union consti-tuted interference and restraint of the employees' rights. Itshould be obvious that this was neither the "captive audience"doctrine in "scant disguise" or a determination of that27 See The Babcock& Wilcox Co , 77 NLRB 577;Merry Brothers Brick R,Tile Co., 75NLRB 13628 Footnote 19, supra.29 The question was also raised in a supplemental representation case in the form of acompulsory audience issue S & S Corrugated PaperMachinery Co., 89 NLRB1363, lateroverruled insofar as inconsistentwith the BonwitTeller decision LIVINGSTON SHIRT CORPORATION415question whatsoever. In this instance, the employer had law-fully prohibited union solicitation on its "selling floors" duringeitherworking or nonworking hours. 30 The employer thenutilized its premises and its working hours to assert its anti-union position. Under these circumstances, the refusal to allowthe union the same opportunity to address the employer wasclearly a discriminatory application of the employer's rulesconcerning such solicitation. The Board, both before and aftertheBonwit Teller case, has consistently held that such appli-cation of plant rules governing solicitation so as to favor oneunion over another or antiunion elements over union adherentsis a patent violation of the statute.31Further, the Board, in Bonwit Teller, held that the rights ofemployees, as guaranteed by the statute, to select or rejectunion representation "necessarily encompasses the right tohear both sides of the story under circumstances which reason-ablyapproximate equality." The antiunion arguments ex-pressed to the employees in this instance were of an origin anddelivered in a locale which necessarily tended to lend theminordinate weight. The broad no-solicitation rule which pre-vented the union from exploiting at least the usual methods ofcontacting employees on company premises; the commissionofother unfair labor practices by the employer during theorganizational campaign; and the proximity of the speech to theelection all joined to limit severely the circulation of opposingarguments.Absent an opportunity, therefore, to hear contraryfacts and contentions under reasonably equal circumstances,theability of employees to choose fairly betweenassertingand not asserting their statutory rights to self-organizationwas seriously impaired. The employer's refusal of the unionrequest, perforce,thus resulted in an intereference and re-straint of the rights of its employees as guaranteed in Section7.In short, the decision in Bonwit Teller does not in any man-ner prohibit an employer from utilizing its premises and thepaid working time of its employees for antiunion speeches. Itdid, and does, seek to prevent interference with employees'rights which may occur as a result of conduct by an employerpreventing adequate airing of the issues raised by his exerciseof free speech.Having thus considered why and how the Bonwit Tellerdoctrine was enunciated by this agency, we may better con-sider the wisdom and implications of the action now taken bymy colleagues in discarding that principle. The majorityopinion agrees that, under the Bonwit Teller rule, the conductof the Respondent Livingston in this case would have consti-tuted a violation of Section 8 (a) (1) of the amended Act. Chair-30 For a discussionof thepermissible limits upon union solicitation in department stores,see Marshal Field & Company, 98 NLRB 88, 90.3iSee Standard-Coosa-Thatcher Company, 85 NLRB 1358; The Great Atlantic & Pacific TeaCompany, 97 NLRB 295. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDman Farmer and Member Rodgers, however, find no unfairlabor practice to have been committed here on the ground thatSection 8 (c) of the Act, either--which, it is not clear--by itsterms or by necessary implication, prohibits the Board fromfinding such a violation.Member Peterson concurs in thisdecision only insofar as it rests, further, upon the ground thattheAmerican Tube Bending decision constitutes a repudiationof the Bonwit Teller doctrine by the Second Circuit Court ofAppeals. The majority concludes, therefore, that "in the ab-sence of either an unlawful broad no-solicitation rule(prohib-iting union access to company premises on other than workingtime) or a privileged no-solicitation rule (broad, but not un-lawful because of the character of the business), an employerdoes not commit an unfair labor practice if he makes a pre-election-speech on company time and premises to his em-ployees and denies the union's request for an opportunity toreply."Iam struck first by what seems to me to be the glaringinternal inconsistency in the majority opinion in the applica-tion of Section 8 (c) of the Act. The majority says that the free-speech provision precludes the Board from making a findingthat an employer commits an unfair labor practice by denyingthe union the right to make a speech under similar circum-stances. This is so, according to the majority, because treat-ing "conduct which is privileged" as giving rise to an obliga-tion to accord an equal opportunity to the union on pain of beingfound guilty of an unfair labor practice, is "an untenable basis"for a finding of unfair labor practices. Thus, "if, the privilegeof free speech is to be given real meaning, it cannot be qualified by grafting upon it conditions which are tantamount tonegation," in the opinion of my colleagues(emphasis supplied).Yet after making this solemn pronouncement as a basis foroverturning Bonwit Teller the majority then turns completelyaround and, in the companion Peerless Plywood decision,which they refer to, entirely extinguishes the employer'ssupposedly sacrosanct right of speech on company time andproperty for a period of 24 hours before the election!The majority announces this new rule, they say, to providea "measure of protection for the employee,whose rights areafter all paramount, from last-minute blandishments which hemay feel compelled to hear and which may becloud his judgmentand interfere with his thoughtful weighing of the issues in-volved" (emphasis supplied). It is comforting to know, despitethe reverse implications of the instant decision, that we are allin agreement as to the need for protection of the rights of em-ployees and the fact that an employer's speech on company timeand property may interfere with a free choice of a bargainingrepresentative. We apparently differ only inmatters ofdegree--when the employer's sole speech interferes and on how toremedy the interference. But how can a right which the majoritysays cannot be qualified to deal with this problem, then be ex-tinguished? How can the majority's express prohibition on the LIVINGSTON SHIRT CORPORATION417exercise of free speech by an employer for a stated period oftime before an election be squared with their findings that thereis "nothing in the statute which even hints at any congressionalintent to restrict an employer in the use of his own premisesfor the purpose of airing his views"? Certainly neither logic,which the majority apparently admits is opposed to its position,nor the undocumented and nebulous experience referred to bymy colleagues supports the making of such flatly contradic-tory findings. Nor does it seem appropriate, as the majorityopinion suggests, to ignore such inconsistencies because theyare contained in 2, not 1, decisions. The Bonwit Teller doc-trine never prohibited the exercise of free speech by an em-ployer at any timead I would not have the temerity to begindoing so now by acquiescing in the new 24-hour prohibition.We must turn, however, to the question as to whether Section8 (c) does in fact bar the Board from finding the denial of anequal right to a union to speak on company time and propertytobe an unfair labor practice. In its original decision settingforth the Bonwit Teller doctrine, the Board considered and re-jected the' contention that Section 8 (c) barred an unfair laborpractice finding under these circumstances, noting, as I haveemphasized herein, that it was the denial by the employer ofan equal opportunity to the union to speak which was the actfound illegal and not the employer's speech. Thereafter, aspointed out in the concurring opinion of Member Petersonherein, the Second Circuit Court of Appeals has specificallyaffirmed the Board's conclusion on this point, stating that,"neither Section 8 (c) nor any issue of `employer free speech'is involved " 32 (emphasis supplied).Nor can 1 agree that any implication arising out of Section8 (c) is support for the theory advanced in the majoritydecision. Freedom of speech, far from being "foreign" to thePonwit Teller doctrine, is basic to, and inherent in, thatdecision. Behind the Bonwit Teller principle that employeeshave the right to hear both sides under circumstances of ap-proximate equality, is the explicit recognition that freedomof speech is for all and not for a few. In direct conflict withthis view that decisions in an industrial democracy should bemade after free and open discussion is the opinion of themajority, implied by their holding herein, that an employer'sarguments will have no weight or value unless he is assuredsole access to the most prominent and effective forum. I preferto 3elieve that the free speech which is our heritage does notcomprehend such a monopoly and that its implementation in thefield of labor relations must also be concerned with what theSupreme Court has termed the employee's "right fully andfreely to discuss and be informed." 33 It is somewhat startling,therefore, to find this affirmance of the American concept ofopen and complete discussion by sources of varied opinion32Bonwlt Teller, Inc.v.N. L. R.B., su ra33Thomas v. Collins, 323 U S. 516. 418DECISIONSOF NATIONAL LABOR RELATIONS BOARDbeing labeled a "negation"of free speech.Ideem the attitudeof restriction basic to my colleagues'decision in this case tobe far more a negation of that freedom than any remote resultof Bonwit Teller.Turning from the question of the impact of Section 8 (c), themajority decision states that while it has no quarrel with theprinciple that employees should hear both sides under approxi-mately equal circumstances,there is no specific support inthestatute for finding the denial of such equality by an em-ployer to be an unfair labor practice.As with other argumentsadvanced in the majority decision,the appropriate answer tothiswas given by the Supreme Court,when, in reference to asimilar contention,it stated,"The Wagner Act did not under-take the impossible task of specifying in precise and unmis-takable language each incident which would constitute an unfairlabor practice.On the contrary,the Act left to the Board thework of applying,the Act's general prohibitory language in thelight of the infinite combinations of events which might becharged as violative of its terms."34That the Congress did notattempt, either in the Labor-Management RelationsAct of 1947or in the Wagner Act,to detail this or others of the "infinitecombinations"whichmight constitute interference with theright of self-organization and call for the Board'sremedialaction thus hardly suffices as a reason to deny employees theprotection of the broad rights set forth in Section 7 of boththoseAct--rights which necessarily encompass the right atissue herein.The majority further attacks the Bonwit Teller doctrine onthe ground it has proven unworkable in the arena of practicallabor-management relations.We are informed that "whilepurporting to establish equality"the real effect of the doctrinewas to set in motion a "forensic seesaw" giving "unnaturalprominence"to the plant premises as the "exclusive forum"for presentation of the issues of organization. We are told that"Bonwit Teller visualized that first one party and then theother should address the employees,and soon sereatim and adinfinitum, thus compelling a game of wits and an endless jockey-ing for position,the winner's prize being the treasured back-fence- advantage of having the last word."Interesting andpicturesque as this purported description is, it hardly con-forms to what have actually been the rulings of this Board andthepractical results thereunder. As I have been at pains topoint out in this opinion, the natural prominence of the plantpremises as an extremely effective forum for disseminationof employer antiunion views had, long before the advent ofBonwit Teller, been recognized as a fact of industrial life. Tobe short,this is true not because of any decision of this Boardbut simply because that is where the employees work. Indeed,itis the harmful consequences of employer actions in that34RepubhcAviation Corp. v. N. L R. B., 324 U S. 793, 798. Thisconcept,of course, isbasic to the whole administrative system. LIVINGSTON SHIRT CORPORATION419sensitive locale which gave rise to Bonwit Teller as a pro-tective instrument.As for the further undocumented charac-terizations of themajority opinion, it is best to look at therecord.Following enunciation of the Bonwit Teller doctrine in thecase of that name, the Board,in anumber of decisions,ampli-fied and spelled out the conditions and circumstances necessaryfor its operations.I submit that these decisions not only showan absence of the "results"listed by the majority opinion butshow the existence of ample safeguards for the rights of allconcerned.First,of course,is the prerequisite that an em-ployer,of his own volition,utilizes plant property and time foran antiorganizational speech to his employees.Until that actionis taken by the employer of his own free will,no basis on whichto require union access to the same forum exists.Once such aspeech is made, the union must request a comparable audiencewith the employees or be placed in aposition where such a re-quest would be futile." Again, there is no compulsion upon theunion to make a request and if it does not think that it is de-sirable or necessary for it to utilize the plant forum and doesnot request an opportunity to do so,the employer is under noobligation to offer it.36Thus, where the union had anticipatedthe employer'spreelection speech in the union's own propa-ganda and had attempted to rebut in advance any effects thespeech might have had upon the employees,the Board has held,in the absence of a request by the union,that the employer didnot interfere with the election,despite the fact that the em-ployer spoke shortly before the election.37 Further,the union'srequest, if made, must be clear,timely,and proper.3eA unionrequest which is made contingent upon some prospective em-ployer speech, rather than in response to a past speech, willnot result in a violation where the employer does not again usethe plant forum. 39 Likewise, a request delivered in an offhandmanner in a casual conversation several days before any em-ployer speech has been held insufficient. 40Finally,the employeris under no obligation to provide precisely equal facilities butonly reasonably equivalent conditions under which the unionspeech might be given. Where an employer conditioned approvalon the union's request by limiting the union's audience to groupmeetings with the employer present, his actions have beenheld to meet any obligation arising from Bonwit Teller.41There remains for consideration whether,in actual fact, theBonwit Teller doctrine requires that either party have the"last word"and induces arguments seriatim to that end. The35 See The HillBrothersCompany, 100 NLRB 964; BelknapHardware&ManufacturingCompany, 98 NLRB 484, andcases cited therein.36See Fulton Bag and Cotton Mills, 106 NLRB 37037 See Reeves InstrumentCorporation, 104 NLRB 371.3s See Wilson& Company, 100 NLRB 151239See The Muter Company, 104 NLRB 1101.4o See SilverKnit Hosiery Mills, Inc., 99 NLRB 422.4' See F W Woolworth Company, 105 NLRB 214 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard, of course, has specifically stated that neither party isguaranteed the last word -'nd that the union's opportunity tospeak to the employees does not, necessarily, have to followrather than precede the employer's speech.42 But for a con-clusive determination as to whether or not the charges of themajority are accurate, it is appropriate to turn to an actualexample of the $onwit Teller rule in operation.In the Snively Groves case,43 a repre sentative of the petition-ing union, on its request, attended a plant meeting of employeesheld the day before a Boardelection. Boththe union representa-tive and the employer spoke to the assembled employees. Onthe day of election, the union distributed copies of a handbillfollowing which the employer held a plant meeting on companytime at which he replied to the handbill allegations. The unionlost the election and filed objections contending that the em-ployer's speeches on the day of the election constituted inter-ference under the Bonwit Teller rule. The Board, however,overruled the objections, stating:While it is true that, by making the speeches in questionon the day of the election, the Employer had the opportunityof addressing the employees at a point of time closer tothe election, the Board's policy does not hinge on who has"the last word"as a basis for setting aside an election,but rather on whether the timing of the speeches was suchas deliberately to preclude a presentation of the union'sviews. In the context of the facts of this case, includingthe fact that the Petitioner addressed the employees at theplant on the day before the election, we hold that the Em-ployer's conduct did not constitute interference with a freeelection. [Emphasis added.] [Footnotes omitted.]It is interesting to note that, according to the decision of mycolleagues in the Peerless Plywood case, mentioned earlier,this election would now be set aside because of the last-minuteactivity of the employer although it was not under Ponwit Teller.It is probable that unions and employers, like other humancontestants,will continue, either under or without a rulesuch as Bonwit Teller, to present their case as effectivelyas possib e. This being so, there will inevitably be attemptsby each to seek the final thrust in a campaign. It is alsoclear, however, that the $onwit'Teller doctrine neither ac-centuates nor encourages such action. This objection, likethe remainder urged by the majority, is shown by the Board'srecords to be far more fanciful than real.It is also contended by the majority that the Bonwit Tellerdoctrine, in effect, forces an employer to sub isdize theorganizational campaign of a union. Again the argument doesnot bear analysis. The only obligation which arises under42See Foreman& Clark, Inc., 101 NLRB 4043Snively Groves, Inc., 102 NLRB 1617. LIVINGSTON SHIRT CORPORATION421Bonwit Teller comes as a result of the voluntary use by anemployer of his economic strength in such a manner as tojeopardize the rights of his employees. If an employer, ofhisown volition, so chooses to use the economic powerinherent in his control of his employees at the situs of theiremployment, the Bonwit Teller doctrine prescribesmeasureswhich are in the nature of requital rather than subsidization.Moreover, as my colleagues well know, ithas long been settledlaw that "inconvenience or even some dislocation of propertyrightsmay be necessary to safeguard the right to collectivebargaining." 44The central question posed by the majority decision inthis case, however, is whether, in fact, those means of com-munication available to a union under normal circumstancesare sufficient to meet the problems posed by an employer'sexclusive use of company time and property for antiunionpurposes.My colleagues answer in the affirmative, findingthat these "time honored and traditionalmeans" are shownby experience to be fully adequate to accomplish unionizationand accord employees their statutory rights. As the experienceuponwhich themajority bases its conclusion is neitherstated nor documented, it is again appropriate to look at therecord of this Agency and the results of expert inquiry intothis field.'As noted in the majority decision, a union may obtain accessto employees during the course of an organizational campaigninanumber of ways, i.e., by individual contacts amongworkers at the plant during nonworking time where no privilegedrule prohibits such activity, and by contacts secured whileemployees are entering or leaving the plant, at employees'homes, and at union meetings. Personal solicitation, handbillsand other printed material, and mechanical equipment suchas sound trucks may be utilized by varying degrees at thesepoints of access. It is necessary,however, to examine thesemethods and media closely in order to determine theireffectivenessas compared to that of an antiunion speechdelivered on company time and property.The first of the areas in which solicitation is sometimespossible is, of course,at the plant itself. Contacts in thislocale, however, even when not prohibited by a privilegedno-solicitation rule, are severely restricted by the fact thattheymust be confined to the relatively brief intervals ofnonworking time such as lunch periods and "breaks." Littleor no comprehensive solicitation can be accomplished wherecontacts are limited to the number of employees whom oneindividual can meet or approach in a limited time and area.Moreover, this type of solicitation is frequently hampered44N L. R. B v. CitiesServiceOil Co., 122 F. 2d 149, 152, as quoted by the Supreme Courtin Republic Aviation Corporation v. N L. R B., 324 U S. 793 at 8036 Forcomprehensive studies of this question see 61 Yale Law journal 1066, and 14 Uni-versity of Chicago Law Review 104. 422DECISIONSOF NATIONAL LABOR RELATIONS BOARDby employer antagonism to unionization- -an opposition which,whether outright ormerely understood,may well stifleorganization attempts entirely or reduce them to sub rosaand hazardous efforts incapable of reaching the mass ofemployees.48Contacts at the plant gate,either before or afterwork,are often made unavailable or ineffective through thelocationoftheplant or the transit facilities used by theemployees.Even when possible,such opportunities are handi-capped by the relatively brief period of attention availablefrom workers anxious either to get to their jobs or returnto their homes.47Unavailability of home addresses,extensiveturnover of a working force making available information outof date,problems of transport,time, and cost,may limit,ifnot bar, the use of home solicitation.48Publicmeetingssponsored by unions or organizing committees are subjecttothehandicaps of transportationmentioned previously."Workers whose jobs fill their days are tired and amusement-hungry at night; they are not eager to break away from theirfamiliesor forego 'dates'orrelaxation to attend unionmeetings."49Organization through public meetings also suffersfrom the pressure of employer antagonism expressed throughsurveillance and other interference.Organizers for one ofthemost successful trade unions are specifically instructedto "avoid any organization methods...which would requiretheworkers to identify themselves openly with the union . . .Publicmeetings are seldom advisable,particularly in thesmaller towns where everybody knows, everybody else'sbusiness.Some workers will be afraid to come, and thosewho do may be reported to the employer." soThere are like weaknesses inherent in the various methodsby which employees may be reached.Personal solicitation,aswe have seen,is limited,inmost instances,to contactswith a few individuals at a time and is subject to numerousrestrictions and pressures.51Handbills, leaflets,and other45 The 18-year history of the Board is replete with examples of interference of this type andthe number of cases so finding is too large to permit citation See, however,the Board'sAnnual Reports for comments and conclusions concerning the prevalence of employer activityin this field.41 See Barbash,LaborUnions inAction, chap. 2.48See Brooks, When Labor Organizes,pp. 1-15,for a description of typical problems in-volved.Employees at plants located in predominantly rural areas are not infrequently re-luctant to allow such home visits because ofthe difficultyof keepingsuch visits unknown totheir employer. In metropolitan areas, the problems of transportation and the time and costinvolved in contacting a large number of individuals may be prohibitive.In plants employinga large number of women or young,unskilled and semiskilled workers, the labor turnoveritself may make home address records incomplete or impossible to obtain4961 Yale Law Journal 1066 at 1075,citing Kopald,Democracy and Leadership in Bakka R,Kerr,Unions,Management and the Public,p. 180.so International Ladies'Garment Workers'Union,Handbook of Trade Union Methods, p. 10These conclusions,itmay be noted, have been amply substantiated in the Board's history andreported cases.51Such personal solicitation,for example,is in contrast to the emotional and psychologicalpressures which may be utilized in a mass meeting See Key, Political Parties and PressureGroups, p. 595. LIVINGSTON SHIRT CORPORATION423printedmaterialmust necessarily be brief in content andargument.52 Moreover, it is now well established that suchmaterial usually reaches only a portion of the intendedaudience and is consideraly less effective than oral presentationof arguments and opinion.53 The use of sound trucks is oftenmade inadvisable and impracticable because of the physicallocation of the plant and, even where feasible, is restrictedby the necessity of reaching an audience moving to otherdestinations.'Arguments, under these circumstances, mustbeabridged to brief, repetitive appeals rather than fullattempts at persuasion.55The media and methods available to unions and employeesintent upon self-organization are thus, upon analysis, seentobe under considerable handicaps. This is not to say thatthesemedia and methods are not often successful despitetherestrictions under which they operate. Their defects,however,must be clearly borne in mind if we are to equatethem, as does the majority, with the force and effect of anemployer antiunion speech delivered on company time andproperty. In contrast to the means open to the organizingemployees, the employer speech on company time and propertyhas the tremendous advantage of securing the undividedattention of all employees--interested, passive, and antag-onistic.A carefully planned, extensive, and well-organizedspeech, under these circumstances, is hardly on a par withthe limited time, argument, and opportunity open to the union.But of even more importance is the physchological impactwhich accompanies the employer's solicitation in this environ-ment. I have mentioned the recognition by this Agency andthe courts of the effect which employer antiunion argumentshave when delivered to an audience assembled on his propertyin the presence of all the indicia of his economic control overtheir livelihood. It is both interesting and importnat to notethat these conclusions have been affirmed by independentstudies in this field. As pointed out recently,"Social scientists have noted the existence of what mightbe called deference patterns, which predispose peopleto respond automatically towards those to whom they52ILGWU, Handbook of Trade Union Methods, p. 43, which notes that most handbills pre-pared for street distribution are given a hurried glance and thrown away.53See 61 Yale Law journal 1066 at 1074(footnote 33) citing Klapper, The Effects of MassMedia; Wilke, An Experimental Comparison of the Speech, the Radio, and the Printed Page asPropaganda Devices, Archives of Psychology No.169, Lazarsfeld, Berelson and Gaudet, ThePeople's Choice. This is particularly true of workers in plants. See Baker, Ballantine & True,Transmitting Information through Management and Union Channels; Peters, CommunicationWithin industry.54 SeeILGWU, Handbook of Trade Union Methods, p 11.55 See Doob, Public Opinion and Propaganda, pp 529-32.5614 University of Chicago Law Review 104 at 108, citing Roethlisberger & Dickson, Man-agement and the Worker; Gardner, Human Relations in Industry; Whyte, Who Goes Union andWhy; Whitehead, Leadership in a Free Society; and Mayo, Human Problems of an IndustrialCivilization 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave been in the custom of responding. Thus, whilethey are in the plant, employees customarily obey theinstructions of company supervisors and officials. Habitualresponses of this type tend to operate whether the employeeis responding to the desires of the employer that he shouldperform some shop operation or that he should pursuesome less objective course such as voting against acertain union . . . . Field studies indicate how deep-rooted is the feeling among workers that their futurewelfare depends upon "not crossing the boss." [Emphasissupplied.]Accordingly, it is clear from the 18-year experience of thisAgency, as well as from the evidence and expert opinionavailable, that once the pressures inherent in employerantiunion speeches delivered on company time and propertyare exerted, othermethods of communication with thoseemployees are not adequate for purposes of reply. This beingso, the assertion of the majority that union use of these unequaland subsidiary methods and media is sufficient to dispel theharmful effects of such employer speeches is clearly erroneous.To this point, I have been concerned with the majorityopinion insofar as it dealt with the practicality of, and thephilosophy underlying, the Bonwit Teller doctrine. The fullmajority, however,inrejectingthat doctrine here, furtherrely uponan'asserteddisapproval of the rule by the courts.Itistherefore pertinent to examine the decisions reliedupon. The original findings of the Board in the Bonwit Tellercase were considered by the Second Circuit Court of Appea sin 1952. Since that time, the same court has ruled on oneother Board decision also involving an employer denial of aunion's request to speak to its employees. In both these cases,the decision of the Board that the employer had committedunfair labor practices was sustained by the court. No othercourt decision on the issue, to this date, has been handeddown in any circuit.57 The majority, although in part rejectingthesquare holding of the Second Circuit on the effect ofSection 8 (c), nevertheless base their decision, to an extent,upon other expressions of that court.In the decision rendered in Bonwit Teller v. N. L. R. B., 58the court noted that:Normally, an employer cannot forbid union solicitationon company property during non-working time even wherethere is no showing that solicitation away from the plantwould be ineffective. Public Aviation Corp. v. N. L. R. B.,324 U. S. 793. This is so because the place of work hasbeen recognized to be the most effective place for the57 See, however, F. W. Woolworth Company, 102 NLRB 581, now on petition for enforcementin the United States Court of Appeals for the Sixth Circuit.58 Sura footnote 19 LIVINGSTONSHIRTCORPORATION425communication of information and opinion concerninunionization.The Board,however, has allowed retaidepartment stores the privilege of prohibiting all solicita-tionwithin the selling areas of the store during bothworking and non-working hours.Bonwit Teller choseto avail itself of that privilege and, having done so, wasinour opinion required to abstain from campaigningagainst the Union on the samepremises to which theUnion was denied access; if it should be otherwise, thepractical advantage to an employer who was opposed tounionization would constitute a serious interference withthe ri ht of his employees to organize.[Emphasis sup-plied.]The court,therefore,concluded that it was the disparate useof the solicitation rules put in force by Bonwit Teller in thatinstance,which was the heart of the unfair labor practicewhich it committed.In the following case, N.L. R. B. v.American Tube Bending Co.,59the same court found a dis-criminatory application of a no-solicitation rule and a violationof the Act where an employer delivered a speech on companytime and property while denying the union access to his plantat all times.It is true,as noted by the majority opinion, that the courtin both opinions,included dicta implying rejection of the "equalopportunity"rule set forth in the Board's Bonwit Tellerdecision in situations not involving discriminatory applicationof no-solicitation rules. Specifically,the court noted in itsopinion in the Bonwit Teller proceeding that:.the violation here was the discriminatory applicationof the no-solicitation rule. If Bonwit Teller were toabandon that rule, we do not think it would then be re-quired to accord the Uniona similar opportunity to addressthe employees each time . . . [the employer] made anantiunion speech. Nothingin the Actnor in reason compelssuch "an eye for an eye, a tooth for a tooth"result so longas the avenues of communication are kept open to bothsides.[Emphasis supplied.]The court,in its later decisionin American Tube Bendingexpanded on this thought and statedthat in Bonwit Teller,"we rested our decision wholly upon the . . . [discriminatoryapplication theory] and reversed that part of the Board'sorder that had held it an unfair labor practice for an employerto address his employees on the premises during working hours,where he had refused to allow the representative of the unionan equal privilege."Judge Frank,however,in a specialconcurrence,stated that59205 F.2d 45,June15, 1953,enforcing102 NLRB 735. 426DECISIONSOF NATIONAL LABOR RELATIONS BOARDIdo not join in the statement that it is not an unfair laborpractice for an employer to address his employees inworking hours if only the employer permits union solicita-tion in non-working hours.We need not here decide thatissue;much can be said for an opposite conclusion inthe light of our opinion in Bonwit Teller ....[Emphasissupplied.]In summation of the court position,accordingly,the decisionof this Board in both Bonwit Teller and American Tube Bendingthat unfair labor practices had been committed by the employerwas sustained but on a limited basic, i.e.,the discriminatoryapplication of no-solicitation rules.Whether or not the courtwould, in fact,reject the doctrine of equal opportunity wherea no-solicitation rule did not exist or existed in a limited formhas not been decided for no case requiring such a decisionhas been before the courts.Indeed, the language of the courtin the Clark Bros. decision points in the opposite direction,and the concurring opinion of Judge Frank in the AmericanTube Bending case indicates that the Second Circuit Courtisnot in complete agreement on the dicta expressed in thatcase and in Bonwit Teller.I need hardly add the well-recognizedprinciple that the denial of certiorari requested by theemployer in the Bonwit Teller case did not indicate approvalof the circuit court's decision by the Supreme Court, letalone its dicta.It is not unusual,or in any way improper, moreover,for theBoard to adhere to an important principle arrived at throughfulland thorough consideration- -despite the existence, par-ticularly at the first stages of exposition,of contrary decisionsby one or more circuit courts of appeals--until the SupremeCourt has finally ruled on the question.A fortiori,there isno good reason for sacrificing such an important principleas involved herein simply because of dicta by one court ofappeals. The assertion of a respectful disagreement with acourt of appeals is the only way in which a dispute over animportant issue can reach the Supreme Court.The decisionof the Second Circuit Court in the Bonwit Teller case indicatedan interest and an awarement of "avenues of communication"which must be "kept open to both sides."The Board,throughitsposition as an ''expert"agency in the specialized fieldof labor-management relations,iswell equipped to determineand weigh the utility and value of such "avenues."As theSupreme Court has remarked on a previous occasion, 60"To say that the Board must disregard what preceded andwhat followed the membership drive would be to requireitto shut its eyes to potent imponderables permeating thisentirerecord.The detection and appraisal of such im-ponderables are indeed one of the essential functions of anexpert administrative agency"(emphasis added).60 International Association of Machinistsv.N. L R B , 311 U S. 72, at 72 PEERLESS PLYWOOD COMPANY427Ihave set forth herein some of the long and complexinvestigation and determinationby the Board, the Courts, andtheCongress, which led to the development of the principleat issue. That history is marked by frequent appraisals ofthesubtlebutpowerful pressures inherent in employer,speeches on union organization given in a plant environmentand on working time. Until we are certain that the BonwitTeller doctrine has been rejected not only by the circuitcourts but by the Supreme Court, or that the doctrine, itself,isunsuitable for the purpose for which it was designed, Isubmit that we are mistaken in abandonment of a rule sogrounded in our particular and specialized knowledge and sovital in preserving employee rights to the choice of bargainingrepresentatives free fromemployer interference. To dootherwise is to ignore the function the statute prescribes andto avoid the rights the statute protects.For these reasons, accordingly,Icannot join in the actionofmy colleagues and would find that the Respondent Livingston,by its conduct prior to the election in this case, therebyviolated Section 8 (a) (1) of the Act.PEERLESS PLYWOOD COMPANYandUNITED FURNITUREWORKERS OF AMERICA, C.I.O., Petitioner. Case No.11-RC-517. December 17, 1953SUPPLEMENTAL DECISION, ORDER, AND SECONDDIRECTION OF ELECTIONPursuant to a Decision and Direction of Election' issuedherein on May 13, 1953, an election by secret ballot wasconducted on May 26, 1953, under the direction and super-vision of the Regional Director for the Eleventh Region,among employees in the unit found appropriate by the Board.Following the election, a tally of ballots was furnished theparties. The tally shows that of 50 votes cast in the election,20were for,and 29 were against, the Petitioner, with 1ballot challenged.:On May 28, 1953, the Petitioner filed objections to conductaffecting the results of the election.The Regional Directorinvestigated the objections and, on August 19, 1953, issuedand duly served upon the parties a "Report on Objections,"inwhich he recommended that the election be set aside anda new election ordered. Within the proper time therefor, theEmployer filed exceptions to the Regional Director's report.Having duly considered the matter,theBoard finds asfollows:'Not reported in printed volumes of Board decisions.2Local Union No. 2566, United Brotherhood of Carpenters and Joiners of America, AFL,also appeared on the ballot but received no votes.107 NLRB No 106.